Citation Nr: 1043197	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO. 07-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
June 13, 2005, to April 17, 2007, and of 50 percent from April 
18, 2007, to the present, for the service-connected posttraumatic 
stress disorder (PTSD), to include a claim for a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty in the military from August 
1965 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2006, January 2007, and July 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board has recharacterized the issue in the case caption, 
above, to reflect the nature of the claim as that for an increase 
in the initial rating for PTSD. Service connection for PTSD was 
granted in the February 2006 rating decision, and a 30 percent 
disability rating was assigned. In June 2006, the Veteran 
submitted a statement acknowledging receipt of the rating 
decision, but explaining why he felt a higher rating was 
warranted. The RO issued a second rating decision in January 2007 
continuing the 30 percent rating, and the Veteran filed another 
statement, clearly identified as a notice of disagreement, in 
January 2007. Both the June 2006 and January 2007 Veteran 
statements were filed within one  year of the initial grant of 
service connection for PTSD. Thus, the Board has recharacterized 
the issue to properly reflect its nature as an appeal of the 
initial rating of 30 percent for PTSD. The RO later increased the 
PTSD rating to 50 percent , effective April 18, 2007. Thus, the 
appeal is of the 30 percent rating between June 13, 2005, and 
April 17, 2007, and of the 50 percent rating from April 18, 2007, 
to the present.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking to establish an increased rating for his 
service connected PTSD. He was initially granted service 
connection via the February 2006 rating decision and awarded a 30 
percent rating, effective June 13, 2005, the date of receipt of 
his claim. By way of the July 2007 rating decision, the PTSD 
rating was increased to 50 percent, effective April 18, 2007. As 
noted in the Introduction, above, he filed a timely notice of 
disagreement (NOD) with the initial disability evaluation.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be considered 
in the appeal of an initial rating is not limited to that 
reflecting the then current severity of the disorder. Fenderson 
v. West, 12 Vet. App. 119 (1999). A disability must be considered 
in the context of the whole recorded history. Consistent with the 
facts found, the ratings may be higher or lower for different 
segments of the time, i.e., the ratings may be "staged." Id. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which utilizes the General Rating Formula for Mental Disorders. 
The General Rating Formula for Mental Disorders provides the 
following ratings in excess of 30 percent for PTSD:

For a 50 percent rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

For a 70 percent rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

Following a review of the claims folder, the Board finds that 
additional development is required before this claim can be 
decided.

First, there appears to be missing VA and private treatment 
records relevant to the disability at issue. Under 38 C.F.R. 
§ 3.159(c)(1) and (2), VA has a duty to assist the Veteran in 
obtaining private and VA treatment records for his claim. A 
review of the available VA treatment records shows that the 
claims folder contains records from May 2005 to June 2006, one 
record from October 2007, and one record from March 2008. The 
2007 and 2008 reports were added to the claims folder by way of a 
Veteran submission. It is clear that not all of the relevant VA 
outpatient treatment records are contained within the claims 
folder at this time. Also, in the November 2005 VA 
pharmacotherapy note, it is mentioned that the Veteran was in 
counseling at a VetCenter. In his August 2007 note, the Veteran 
mentioned that he travels 240 miles round trip every Tuesday for 
his PTSD clinic. It is clear that there are many records missing 
from the claims folder. A remand is required in order to make 
sure the claims folder is complete prior to the Board's 
adjudication of the claim.

Also, in May 2008, the Veteran submitted a copy of his Social 
Security Administration (SSA) decision, which shows that he is in 
receipt of benefits due to "posttraumatic stress disorder and 
anxiety disorder." There are several types of benefits 
administered by the SSA including age-related or retirement 
benefits, disability benefits, and SSI. See 42 U.S.C.A. §§ 402, 
423, 1381a, 1382 (West 2002). Age-related or retirement benefits 
are based on a claimant's age and employment history. 42 U.S.C.A. 
§ 402(a) (West 2002). Disability benefits are based on a 
claimant's age, employment history, and disability. 42 U.S.C.A. § 
423 (West 2002); 20 C.F.R. §§ 404.1505, 404.1520 (2010). SSI 
benefits are based on age, disability, and income and resource 
limits. 42 U.S.C.A. § 1382 (West 2002); 
20 C.F.R. § 416.920 (2010). Accordingly, the SSA may have medical 
records regarding a Veteran's disabilities where a Veteran is in 
receipt of either disability or SSI benefits. On remand, VA must 
also obtain any outstanding, non-duplicative SSA disability 
records that might be pertinent to his PTSD claim. When, as here, 
VA is put on notice of the existence of relevant SSA records, VA 
must try and obtain these records before deciding the appeal as 
part of the duty to assist. 
See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. 
Principi, 
3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 
198, 204 (1997).

Finally, the AMC must provide additional development and 
consideration for entitlement to TDIU, as part of the Veteran's 
claim for increased evaluation for PTSD. In March 2008, the 
Veteran submitted two VA outpatient treatment notes suggesting 
that he is unable to be employed due to this PTSD. In October 
2007, a VA staff psychiatrist stated that the Veteran's PTSD 
symptoms "are severe and preclude employment." In March 2008, 
the same psychiatrist again noted that the Veteran is "grossly 
impaired socially and occupationally with no future outlook for 
industrial improvement." Even earlier, in his June 2006 
statement, the Veteran himself stated that he could not obtain 
full or part-time employment due to his PTSD. During the pendency 
of this appeal, the United States Court of Appeals for Veterans 
Claims (Court) held, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), that a total disability rating for compensation based on 
individual unemployability (TDIU) claim is part of an increased 
rating claim when such claim is reasonably raised by the record. 
As the medical records and the Veteran himself have raised the 
issue of a TDIU rating here, it should be addressed as part of 
the appeal. 
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

Under 38 C.F.R. § 3.159(b), VA is obligated to notify the Veteran 
of the evidentiary requirements of the TDIU component of his 
increased evaluation claim. This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim. The notice should also indicate what 
information or evidence should be provided by the Veteran and 
what information or evidence VA will attempt to obtain on the 
Veteran's behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 
16 Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities. 
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009). Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice- connected disabilities. See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this regard, TDIU may be assigned when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities. 38 C.F.R. § 4.16(a). 
If there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at least 
one disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating to 
70 percent or more. Id.

If, however, a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service- connected disability. 38 C.F.R. § 4.16(b). See 
also Fanning v. Brown, 
4 Vet. App. 225 (1993). The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed. 38 C.F.R. § 4.16(b).

As noted above, the record shows that the Veteran is not working 
and suggests that he may not be able to obtain substantially 
gainful employment due to the severity of his PTSD symptoms. At 
the present time, the Veteran is in receipt of service connection 
for PTSD, currently rated as 50 percent disabling, for tinnitus, 
currently rated as 10 percent disabling, and for hemorrhoids and 
onychomycosis, both noncompensably rated. His combined rating is 
60 percent at this time. 
See July 2007 rating decision.

Following the above development, the RO should determine whether 
TDIU is warranted on either a schedular or extra schedular basis 
under 38 C.F.R. § 3.321 due to any marked interference with 
employment caused by the service-connected PTSD. If the schedular 
requirements for TDIU are met following readjudication of the 
Veteran's PTSD claim, then an examination is warranted to 
determine if the Veteran is, in fact, unemployable due to his 
PTSD. If, however, the schedular requirements are not met, then 
the matter may need to be referred to the Director of 
Compensation and Pension Services for a determination as to 
whether TDIU is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the medical and lay 
evidence necessary to substantiate his claim 
for entitlement to TDIU, as well as a claim 
for an extra schedular TDIU rating due to the 
service-connected PTSD. 

2. Obtain the Veteran's SSA records, 
including all relevant non-duplicative 
medical records which formed the basis of any 
decision rendered by that agency as to PTSD 
or any other mental disorder. If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file.

3. Ask the Veteran to assist in the search 
for his VA and private treatment records by 
specifying dates, locations, and providers of 
treatment at VA and private facilities. Also, 
have him submit VA Forms 21-4142 for any 
private treatment facility. After allowing an 
appropriate time for response, attempt to 
obtain all relevant, non-duplicative private, 
VA and Vet Center records related to the 
Veteran's treatment for PTSD at any time 
since service. If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with VA 
regulation.

4.	Once the above development is complete, 
readjudicate the claim for an increased 
initial evaluation for PTSD in light of any 
additional evidence. Address schedular 
evaluation, extraschedular consideration, and 
the Veteran's claim that he is unemployable 
(i.e. claim for a TDIU) as a result of his 
service-connected PTSD. If additional 
examination is necessary to determine the 
Veteran's unemployability, then afford him 
such examination. If the claim is not granted 
to the Veteran's satisfaction, send him an 
SSOC and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


